DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/12/2021. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 9 and 11 – 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 9 and 11 – 19 of U.S. Patent No. 10,321,505 B2.  The claims of the instant application encompass the same subject matter as in Patent No. 10,321,505 B2.  For example, in claim 1, since all limitations of the instant application are found in the claim 1 of Patent No. 10,321,505 B2, except not including handover request and response. However, this limitation can be found in Harada (JP6239756) for a request for handover of the unlicensed band cell and the response confirmation may be a handover request confirmation response (see page 6 lines 7 – 9). Thus, there is a handover process for a wireless device when add the second base station for dual connectivity of the wireless device which the first base station can handover some accesses to the second base station as in Patent No. 10,321,505 B2, therefore, it would have been obvious to one ordinary skill in the art such that the instant application to do the same process as in Patent No. 10,321,505 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
4.	Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 9, 11 and 12 – 20, 22 of U.S. Patent No. 11,071,157 B2.  The claims of the instant application encompass the same subject matter as in Patent No. 11,071,157 B2.  For example, in claim 1, since all limitations of the instant application are found in the claim 1 of Patent No. 11,071,157 B2, except not including handover request and response. However, this limitation can be found in Harada (JP6239756) for a request for handover of the unlicensed band cell and the response confirmation may be a handover request confirmation response (see page 6 lines 7 – 9). Thus, there is a handover process for a wireless device when add the second base station for dual connectivity of the wireless device which the first base station can handover some accesses to the second base station as in Patent No. 11,071,157 B2, therefore, it would have been obvious to one ordinary skill in the art such that the instant application to do the same process as in Patent No. 11,071,157 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 9 and 11 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (hereinafter “Harada”) (JP6239756 B2) in view of Harada et al. (hereinafter “Harada ‘498”)  (Pub # US 2017/0280468 A1).
Regarding claims 1 and 11, Harada discloses a method comprising:
receiving, by a first base station (i.e., base station in LTE-A system in licensed band) from a second base station (i.e., LTE-U base station operates the LTE in unlicensed band), at least one listen before talk (LBT) parameter based on one or more results of one or more LBT processes performed by the second base station on one or more unlicensed cells (see page 2, where Harada teaches in LAA, the base station (LTE-U) performed LBT before sending the signal and the other base station (i.e., LTE-A) has been studied to ensure that communicate, just study LBT parameter based on LBT processes performed by LTE-U base station, see page 5 for exchange information about the LBT configuration between cells);
transmitting, by the first base station to the second base station, a request message for a handover of a wireless device (i.e., UE) to the second base station (see Fig. 12, page 6 paragraph 1st – 4th for PeNB (i.e., base station operates in licensed band) sends HO request to the unlicensed band cell).
receiving, by the first base station from the second base station, a response confirming the request for handover (see Fig. 12, page 6 paragraph 1st – 4th for a handover request confirmation response).
Harada does not specifically teach the first base station based on the one or more results of the one or more LBT processes performed by the second base station.
In an analogous art, Harada ‘498 teaches the first base station based on the one or more results of the one or more LBT processes performed by the second base station (see Harada ‘498, [0082], [0103] – [0105] for the radio base station determines that interference from another operator is strong (LBT_busy), see [0147] – [0148] for perform LBT in the unlicensed band and outputs the LBT result, i.e., the determination result whether the channel state is clear or busy).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Harada, and have the first base station based on the one or more results of the one or more LBT processes performed by the second base station such that minimizing reduction of radio resource usage efficiency even when the radio base station performs LBT, as discussed by Harada ‘498 (see Harada ‘498, [0010]). 
Regarding claims 2 and 12, Harada in view of Harada ‘498 disclose wherein the at least one LBT parameter comprises one or more of LBT failure information, LBT success information, tried physical resource block (PRB) or subframe, failed PRB or subframe, PRB or subframe usage, contention level, average contention window (CW) size, current CW size, or an indication of absence of other technology (see Harada, Fig. 8, page 8, 2nd paragraph for information about the time amount of resources available (e.g., CCR) of unlicensed band radio resource, and see Harada ‘498, see [0147], [0148] for perform LBT in the unlicensed band and outputs the LBT result, i.e., the determination result whether the channel state is clear or busy, i.e., success or failure).
Regarding claims 3 and 13, Harada in view of Harada ‘498 disclose wherein the LBT failure information is based on a first number of PRBs or subframes with failed LBT during a measurement period (i.e., an observation time, see Harada, Fig. 8, page 5 paragraph 1st – 4th).
Regarding claims 4 and 14, Harada in view of Harada ‘498 disclose wherein the LBT failure information corresponds to downlink transmissions, or uplink transmissions, or downlink and uplink transmissions (see Harada, Fig. 4A for the eNB performs LBT for both DL and UL, and see page 5 paragraph 1st – 4th for LBT failure).
Regarding claims 5 - 8, the limitations found in claims 5 – 8 are not applicable to the alternative option, LBT success or failure information, selected and rejected above in claim 2.
Regarding claims 9 and 19, Harada in view of Harada ‘498 disclose wherein the at least one LBT parameter is received from the second base station via one or more mobility management entities (MMEs) (see Harada, page 7 lines 25 - 27).
Regarding claims 15 - 18, the limitations found in claims 15 – 18 are not applicable to the alternative option, LBT success or failure information, selected and rejected above in claim 12.

Allowable Subject Matter
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome Double Patenting above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome Double Patenting above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645